DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 7/26/22. Claims 1-21 have been cancelled. Claims 22-24, 26-31, 33, 35-38, and 40 have been amended. Claims 22-40 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amendments are not fully responsive to the issues raised in the rejection under 35 USC 112(b) made in the previous action. These rejections regarding non-responsive amendments are accordingly maintained as discussed in further detail below.
Applicant’s amendments regarding Examiner's rejections under 35 USC 101 have been considered and are accepted in view of the issues raised in the previous action. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 22, Applicant asserts that the cited prior art does not teach the amended claim language because, "No part of the Dunwoody reference teaches or suggests the identification and/or calculation of the moment of a sprung mass.," (Remarks at pg. 12). This argument, however, is moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 31 recites: "A device for determination of a risk rollover state of a vehicle, comprising:
a collecting module configured to acquire vehicle body rollover state parameters;
a processing module configured to calculate a lateral-load transfer rate of the vehicle according to the collected vehicle body rollover state parameters and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass of the vehicle; and
a determining module configured to determine a risk of rollover of the vehicle according to the calculated lateral-load transfer rate and a preset rollover threshold."
This language is vague and indefinite for at least the following reasons:
Means-Plus-Function Language: The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“a collecting module configured to acquire … parameters”
“a processing module configured to calculate … vehicle”
“a determining module configured to determine … threshold”
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
 (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A device for determination of a risk rollover state of a vehicle, comprising:
a collecting module [intended to acquire vehicle body rollover state parameters];
a processing module [intended to calculate a lateral-load transfer rate of the vehicle according to the collected vehicle body rollover state parameters and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass of the vehicle]; and
a determining module [intended to determine a risk of rollover of the vehicle according to the calculated lateral-load transfer rate and a preset rollover threshold]."
Claims 32-39 are further rejected as depending on this claim.

Claim 37 recites: "The device according to claim 31, wherein the determining module is further configured to determine:
that the risk of rollover of the vehicle does not exist when the absolute value of the calculated lateral-load transfer rate is less than or equal to the preset rollover threshold; and
that the risk of rollover the vehicle exists when the absolute value of the calculated lateral-load transfer rate is larger than the preset rollover threshold."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 31 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device according to claim 31, wherein the determining module is further [intended to determine:
that the risk of rollover of the vehicle does not exist when the absolute value of the calculated lateral-load transfer rate is less than or equal to the preset rollover threshold; and
that the risk of rollover the vehicle exists when the absolute value of the calculated lateral-load transfer rate is larger than the preset rollover threshold]."
Claims 38-39 are further rejected as depending on this claim.

Claim 38 recites: "The device according to claim 37,
wherein, in the case where it is determined that the risk of rollover of the vehicle exists, the determining module is further configured to categorize a risk level according to the magnitude of the absolute value of the lateral- load transfer rate, wherein the absolute value of the lateral-load transfer rate positively correlates with the risk of rollover.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 31 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device according to claim 37,
wherein, in the case where it is determined that the risk of rollover of the vehicle exists, the determining module is further [intended to categorize a risk level according to the magnitude of the absolute value of the lateral- load transfer rate, wherein the absolute value of the lateral-load transfer rate positively correlates with the risk of rollover].”
Claim 39 is further rejected as depending on this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN 106585625 A) in view of Jin (CN 106945670 B) (English translations of these references are provided as attachments with this Office Action).

Regarding claim 22, Ji discloses a method for determination of a rollover risk state of a vehicle (see e.g. at least Abstract, Fig. 1-2, and related text), comprising:
collecting vehicle body rollover state parameters (see e.g. at least ¶ 15-24, cl. 1);
calculating a lateral-load transfer rate of the vehicle according to vehicle body rollover state parameters (e.g. at least LTR, see e.g. at least ¶ 39-40, cl. 3, 5) and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass of the vehicle (e.g. at least default rollover threshold, see e.g. at least ¶ 11-13, 18-22, 26-38, cl. 1-2, 5); and
determining a rollover estimate of the vehicle according to the calculated lateral-load transfer rate and a preset rollover threshold (id., determining a rollover evaluation estimate when the default rollover threshold is exceeded).
Additionally, Jin teaches limitations not expressly disclosed by Ji including namely: determining a risk of rollover of a vehicle according to a calculated lateral-load transfer rate and a preset rollover threshold (see e.g. at least Abstract, ¶ 13-15, 74-84, 161, cl. 1-6, predicting vehicle rollover based on when the vehicle LTR estimated value reaches a rollover threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Ji by determining a risk of rollover of the vehicle according to the calculated lateral-load transfer rate and a preset rollover threshold as taught by Jin in order to improve automobile safety by providing a responsive early warning rollover prediction system to effectively prevent vehicle rollover (Jin: ¶ 2-5).

Regarding claim 23, Modified Ji discloses that the vehicle body rollover state parameters comprise a vehicle body roll angle and a roll angle rate (Ji: see e.g. at least ¶ 11-13, 18-22, 26-38, cl. 1-2, 5; Jin: see e.g. at least ¶ 12-13, cl. 2, 4).

Regarding claim 24, Modified Ji discloses: the preset load transfer rate threshold model being established according to a lateral force balance relation and a rollover moment balance relation of the vehicle (Ji: see e.g. at least ¶ 8, 15, 25-31, 116-118, cl. 1-5; Jin: see e.g. at least ¶ 134-154, Fig. 3, and related text).

Regarding claim 25, Modified Ji discloses: the lateral force balance relation and the rollover moment balance relation being those of a multi-axle vehicle comprising more than two axles (Ji: see e.g. at least ¶ 8, 15, 25-31, 116-118, cl. 1-5; Jin: see e.g. at least ¶ 134-154, Fig. 3, and related text).

Regarding claim 26, Modified Ji discloses that a formula of the load transfer rate threshold model is as follows:

    PNG
    media_image1.png
    145
    492
    media_image1.png
    Greyscale
,
wherein LTRg is the lateral-load transfer rate of an n-axle vehicle;
n is the number of axles of the vehicle;
ms is a sprung mass of the vehicle;
hs is a vertical distance from the center of mass of the vehicle to a rollover axle;
hu = huj is a distance from a rollover center of each axle to the ground;
T is a wheel tread of each axle;
ϕ is the rollover angle of the vehicle;
Kϕ, j, k is a roll stiffness of each axle suspension and a combined roll stiffness of the vehicle;
Cϕ, j, c is a damping coefficient of each axle suspension and a combined damping coefficient of the vehicle;
li = (i = 1, ..., n) is the longitudinal distance of each axle from the center of mass of the vehicle (Ji: see e.g. at least ¶ 39-40, 99-100, cl. 3, 5; Jin: see e.g. at least ¶ 46-52, 128-139, cl. 5, Fig. 1, 3, and related text).

Regarding claim 27, Modified Ji discloses that the formula of the load transfer rate threshold model is simplified according to D’Alembert’s principle as follows:

    PNG
    media_image2.png
    43
    305
    media_image2.png
    Greyscale
,
wherein m = ms + mu; and wherein mu is an unsprung mass of the vehicle (Ji: see e.g. at least ¶ 39-40, 99-100, cl. 3, 5; Jin: see e.g. at least ¶ 46-52, 128-139, cl. 5, Fig. 1, 3, and related text).

Regarding claim 28, Modified Ji discloses that the step of determining a risk of rollover of the vehicle (Ji: see e.g. at least ¶ 11-13, 18-22, 26-38, cl. 1-2, 5; Jin: see e.g. at least Abstract, ¶ 13-15, 74-84, 161, cl. 1-6) comprises:
determining that the risk of rollover of the vehicle does not exist when the absolute value of the calculated lateral-load transfer rate is less than or equal to the preset rollover threshold (Ji: see e.g. at least ¶ 11-13, 18-22, 26-38, cl. 1-2, 5; Jin: see e.g. at least Abstract, ¶ 13-15, 74-84, 161, cl. 1-6); and
determining that the risk of rollover of the vehicle exists when the absolute value of the calculated lateral-load transfer rate is larger than a preset rollover threshold (Ji: see e.g. at least ¶ 11-13, 18-22, 26-38, cl. 1-2, 5; Jin: see e.g. at least Abstract, ¶ 13-15, 74-84, 161, cl. 1-6).

Regarding claim 29, Modified Ji discloses that in the case where it is determined that the risk of rollover of the vehicle exists, a risk level is categorized according to the magnitude of the absolute value of the lateral-load transfer rate (Ji: see e.g. at least ¶ 11-13, 18-22, 26-38, cl. 1-2, 5; Jin: see e.g. at least ¶ 12-13, cl. 2, 4), wherein the absolute value of the lateral-load transfer rate positively correlates with the risk of rollover (Ji: see e.g. at least ¶ 11-13, 18-22, 26-38, cl. 1-2, 5; Jin: see e.g. at least ¶ 12-13, cl. 2, 4).

Regarding claim 30, Modified Ji discloses: providing rollover warning information by displaying through a display device, broadcasting through a voice device and/or indicating through an instrument, wherein rollover warning information comprises the lateral-load transfer rate and/or the risk level (Ji: see e.g. at least ¶ 11-13, 18-22, 26-38, cl. 1-2, 5; Jin: see e.g. at least ¶ 12-13, cl. 2, 4); and/or, 
the risk level is indicated by an indicator lamp (Ji: see e.g. at least ¶ 11-13, 18-22, 26-38, cl. 1-2, 5; Jin: see e.g. at least ¶ 12-13, cl. 2, 4).

Regarding claim 31, Ji discloses a device (see e.g. at least Abstract, Fig. 1, 3, and related text), comprising:
a collecting module [intended for acquire vehicle body rollover state parameters] (e.g. at least controller ECU, see e.g. at least ¶ 7, 11-13, cl. 1-2, 5-6, Fig. 1, 3, and related text);
a processing module [intended to calculate a lateral-load transfer rate of the vehicle according to collected vehicle body rollover state parameters and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass of the vehicle] (id.; see e.g. at least ¶ 11-13, 18-22, 26-40, cl. 1-3, 5); and
a determining module [intended to determine a rollover estimate of the vehicle according to the calculated lateral-load transfer rate and a preset rollover threshold] (id.; see e.g. at least ¶ 11-13, 18-22, 26-40, cl. 1-3, 5).
Additionally, Jin teaches limitations not expressly disclosed by Ji including namely: a determining module [intended to determine a risk of rollover of a vehicle according to a calculated lateral-load transfer rate and a preset rollover threshold] (see e.g. at least Abstract, ¶ 13-15, 74-84, 161, cl. 1-6, predicting vehicle rollover based on when the vehicle LTR estimated value reaches a rollover threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Ji by configuring a determining module [intended to determine a risk of rollover of the vehicle according to the calculated lateral-load transfer rate and a preset rollover threshold] as taught by Jin in order to improve automobile safety by providing a responsive early warning rollover prediction system to effectively prevent vehicle rollover (Jin: ¶ 2-5).

Regarding claim 40, Ji discloses a non-transitory computer-readable storage medium, having a computer program, when executed by a processor causes the processor to perform the steps of a method for determination of a risk rollover state of a vehicle (e.g. at least controller ECU, see e.g. at least ¶ 7, 11-13, cl. 1-2, 5-6, Fig. 1, 3, and related text), the method comprising:
collecting vehicle body rollover state parameters (see e.g. at least ¶ 15-24, cl. 1);
calculating a lateral-load transfer rate of the vehicle according to the vehicle body rollover state parameters (e.g. at least LTR, see e.g. at least ¶ 39-40, cl. 3, 5) and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass of the vehicle (e.g. at least default rollover threshold, see e.g. at least ¶ 11-13, 18-22, 26-38, cl. 1-2, 5); and
determining a rollover estimate of the vehicle according to the calculated lateral-load transfer rate and a preset rollover threshold (id., determining a rollover evaluation estimate when the default rollover threshold is exceeded).
Additionally, Jin teaches limitations not expressly disclosed by Ji including namely: determining a risk of rollover of a vehicle according to a calculated lateral-load transfer rate and a preset rollover threshold (see e.g. at least Abstract, ¶ 13-15, 74-84, 161, cl. 1-6, predicting vehicle rollover based on when the vehicle LTR estimated value reaches a rollover threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Ji by determining a risk of rollover of the vehicle according to the calculated lateral-load transfer rate and a preset rollover threshold as taught by Jin in order to improve automobile safety by providing a responsive early warning rollover prediction system to effectively prevent vehicle rollover (Jin: ¶ 2-5).

Claims 32-39 recite substantially the same subject matter as claims 23-30 in apparatus (e.g. device) claim format. Accordingly, these claims are also rejected (and interpreted for the purposes of this examination) for the same reasons described above as further disclosed by the corresponding embodied device of Ji in view of Jin.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662